Judgment unanimously affirmed. Memorandum: County Court properly declined to adjudicate defendant a youthful offender. Defendant, 15 years of age, pleaded guilty to burglary in the first degree. During the plea colloquy, defendant admitted that he unlawfully entered the residence of an elderly woman with the intention of committing larceny. He was armed with a *977loaded rifle, which he pointed at the victim, and he threatened to shoot the victim in the kneecaps. He stole money from the victim’s pocket, abducted her and forced her to withdraw money at the drive-in window of her bank and give it to him. Because defendant was convicted of an armed felony and there were no mitigating circumstances bearing directly on the manner in which the crime was committed, and because defendant’s participation in the crime was not relatively minor, defendant was not eligible for adjudication as a youthful offender (see, CPL 720.10 [2] [a]; [3]). Under all of the circumstances, his sentence of two to six years imprisonment is not harsh and excessive. (Appeal from Judgment of Allegany County Court, Sprague, J.—Burglary, 1st Degree.) Present—Callahan, J. P., Balio, Doerr, Boomer and Boehm, JJ.